Citation Nr: 0605801	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-43 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from February 1955 
to January 1958.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wichita, Kansas.                 


FINDINGS OF FACT

1.  The evidence of record reveals that the appellant was 
exposed to acoustic trauma while in service.  

2.  The appellant has a current diagnosis of bilateral 
hearing loss, that is related to his military service.  

3.  The appellant has a current diagnosis of tinnitus, that 
is related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2005).

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
Under the circumstances in this case, the Board concludes 
that, if there has been any noncompliance with the VCAA, such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

In this case, the appellant maintains that his current 
bilateral hearing loss and tinnitus are related to his period 
of active military service, specifically to his in-service 
noise exposure.  In this regard, in a statement in support of 
claim, dated in February 2004, the appellant stated that 
while he was in the military, he was a pilot and flew B-25 
aircrafts.  He noted that the noise level in the cockpit of 
the B-25 was extremely high, and that the issued headphones 
did little to reduce the level of noise.  According to the 
appellant, following his discharge, he developed bilateral 
hearing loss and tinnitus.    

In October 2003, the appellant underwent a VA audiological 
examination.  The audiological examination revealed that the 
appellant had puretone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 20, 30, 50, 50, and 60 decibels, respectively, with 
a pure tone average of 47.60 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 30, 40, 60, 70, and 80 decibels, with a 
pure tone average of 62.50 decibels.  Speech discrimination 
percentages were 82 percent in his right ear and 80 percent 
in his left ear.  

A VA audiological examination was conducted in April 2004.  
The audiological examination revealed that the appellant had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 30, 
55, 55, and 65 decibels, respectively, with a pure tone 
average of 51 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 35, 40, 55, 65, and 75 decibels, with a pure tone average 
of 59 decibels.  Speech discrimination percentages were 88 
percent in his right ear and 84 percent in his left ear.  The 
examiner interpreted the results as showing a mild to severe 
degree sloping sensory hearing loss bilaterally.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had hearing loss or tinnitus 
during service or sensorineural hearing loss within the first 
postservice year; (2) whether he has a current hearing loss 
or tinnitus disability; and, if so, (3) whether any current 
hearing loss or tinnitus disability is etiologically related 
to service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


The appellant's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, or 
tinnitus at any time during active duty service.  There is no 
evidence of bilateral hearing loss and/or tinnitus prior to 
the October 2003 VA audiological examination.  However, 
although hearing loss, as defined by 38 C.F.R. § 3.385, is 
not shown in service or at separation from service, service 
connection can be established if medical evidence shows that 
it is actually due to incidents during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he served 
in the Air Force from February 1955 to January 1958.  The 
form also reflects that the appellant's Military Occupational 
Specialty (MOS) was as a Light Bomber Pilot.  Thus, exposure 
to acoustic trauma is consistent with the appellant's MOS.  
Accordingly, the Board finds that the appellant's statements 
in regard to his noise exposure credible and consistent with 
military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In the instant case, it is not in dispute that the appellant 
has current bilateral hearing loss and tinnitus.  In this 
regard, the Board finds that the audiometric findings 
obtained from VA October 2003 and April 2004 audiometric 
examinations reflect the required thresholds for a finding of 
hearing impairment in both ears under 38 C.F.R. § 3.385.  In 
addition, in the appellant's October 2003 and April 2004 VA 
audiological examinations, the appellant was diagnosed with 
tinnitus.  

There are two medical opinions of record that speak to the 
issue of whether the appellant's currently diagnosed 
bilateral hearing loss and tinnitus are related to his time 
in service.  In the October 2003 VA audiological examination, 
the VA examiner noted that the appellant was a pilot during 
service and flew B-25 aircrafts.  Following the audiological 
examination, the examiner opined that the appellant's hearing 
loss and tinnitus were more likely than not a result of 
military related noise exposure.  

Conversely, in the April 2004 VA audiological examination, 
the VA examiner, after reviewing the appellant's claims file, 
stated that because the appellant's service medical records 
documented normal auditory thresholds at entrance and 
separation, it was therefore not likely that hearing loss or 
tinnitus resulted from acoustic trauma during military 
service.  However, the Board finds that this statement does 
not address whether, under Hensley, the appellant's hearing 
loss was incurred in service, regardless of whether it was 
shown in service or on service separation.  See Hensley, 5 
Vet. App. at 159.

Thus, the Board finds that the opinion from the examiner from 
the appellant's October 2003 VA audiological examination, 
relating the appellant's current bilateral hearing loss and 
tinnitus to his time in service, has more probative value 
than the opinion from the examiner from the appellant's April 
2004 VA audiological examination.  As the relevant criteria 
have been satisfied, entitlement to service connection for 
bilateral hearing loss and for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


